              Case 3:17-md-02801-JD Document 518 Filed 04/04/19 Page 1 of 4




 1   BILZIN SUMBERG BAENA PRICE & AXELROD LLP
     Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
     Lori P. Lustrin (pro hac vice)
 3   Shalia M. Sakona (pro hac vice)
 4   Jerry R. Goldsmith (pro hac vice)
     Ilana A. Drescher (pro hac vice)
 5   1450 Brickell Avenue
     Suite 2300
 6   Miami, FL 33131-3456
     Telephone: (305) 374-7580
 7
     Email: rturken@bilzin.com
 8   Email: swagner@bilzin.com
     Email: llustrin@bilzin.com
 9   Email: ssakona@bilzin.com
     Email: jgoldsmith@bilzin.com
10   Email: idrescher@bilzin.com
11   Attorneys for AASI

12

13                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
14

15

16   In re Capacitors Antitrust Litigation        Case No. 17-md-02801-JD
17

18   This document relates to:
                                                                   XXXXXXXXX
                                                  STIPULATION AND [PROPOSED]
19   The AASI Beneficiaries’ Trust, by and        ORDER OF DISMISSAL
     Through Kenneth A. Welt, Liquidating
20   Trustee, v. AVX Corp. et al., Case No. 17-
     cv-03472
21

22

23

24

25
26

27

28

                                             XXXXXXX ORDER OF DISMISSAL
                             STIPULATION AND [PROPOSED]
                                              17-md-2801-JD
                 Case 3:17-md-02801-JD Document 518 Filed 04/04/19 Page 2 of 4




 1          Plaintiff the AASI Beneficiaries’ Trust, by and through Kenneth A. Welt, Liquidating

 2   Trustee (“AASI”) and Defendants Panasonic Corporation; Panasonic Corporation of North

 3   America; SANYO Electric Co., Ltd.; SANYO North America Corporation (collectively, the

 4   “Panasonic and Sanyo Defendants”), by and through undersigned counsel, pursuant to Rule

 5   41(a)(2) of the Federal Rules of Civil Procedure, hereby stipulate to the dismissal of the present

 6   action with prejudice and state as follows:

 7          1.       AASI and the Panasonic and Sanyo Defendants seek the dismissal of this action

 8   against the Panasonic and Sanyo Defendants with prejudice.

 9          2.       AASI and the Panasonic and Sanyo Defendants agree that each party shall bear

10   its own costs, expenses, and attorneys’ fees in connection with this action.

11          3.       This stipulation does not affect the rights or claims of AASI against any other

12   defendant or alleged co-conspirator in this litigation.

13          WHEREFORE, the parties respectfully request that this Court issue an Order of

14   Dismissal With Prejudice against the Panasonic and Sanyo Defendants only.

15

16   /s/ Scott N. Wagner                               /s/ Jeffrey L. Kessler
     Robert W. Turken (admitted pro hac vice)          Jeffrey L. Kessler (admitted pro hac vice)
17   Scott N. Wagner (admitted pro hac vice)           jkessler@winston.com
     Lori P. Lustrin (admitted pro hac vice)           A. Paul Victor (admitted pro hac vice)
18   Shalia M. Sakona (admitted pro hac vice)          pvictor@winston.com
19   Jerry R. Goldsmith (admitted pro hac vice)        Molly M. Donovan (admitted pro hac vice)
     Ilana A. Drescher (admitted pro hac vice)         mmdonovan@winston.com
20   BILZIN SUMBERG BAENA PRICE &                      Sofia Arguello (admitted pro hac vice)
     AXELROD LLP                                       sarguello@winston.com
21   1450 Brickell Ave., Suite 2300                    WINSTON & STRAWN LLP
     Miami, Florida 33131-3456                         200 Park Avenue
22
     Telephone: 305-374-7580                           New York, New York 10166
23   rturken@bilzin.com                                Telephone: (212) 294-4698
     swagner@bilzin.com                                Facsimile: (212) 294-4700
24   llustrin@bilzin.com
     ssakona@bilzin.com                                Ian L. Papendick (SBN 275648)
25   jgoldsmith@bilzin.com                             ipapendick@winston.com
     idrescher@bilzin.com                              WINSTON & STRAWN LLP
26
                                                       101 California Street
27   Counsel for AASI                                  San Francisco, CA 94111
                                                       Tel: (415) 591-6905
28

                                              XXXXXXX ORDER OF DISMISSAL
                              STIPULATION AND [PROPOSED]
                                               17-md-2801-JD
              Case 3:17-md-02801-JD Document 518 Filed 04/04/19 Page 3 of 4




 1                                                   Fax: (415) 591-1400

 2                                                   Counsel for Defendants Panasonic
                                                     Corporation; Panasonic Corporation of North
 3                                                   America; SANYO Electric Co., Ltd.; SANYO
                                                     North America Corporation
 4

 5

 6                                       ECF ATTESTATION

 7          I, Scott N. Wagner, an ECF User whose ID and Password are being used to file
 8   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.
 9          In compliance with Civil Local Rule 5-1, I hereby attest that counsel for the Panasonic
10   and Sanyo Defendants has concurred in this filing.
11

12   DATED: April 4, 2019
13                                                        By:   /s/ Scott N. Wagner
                                                                    Scott N. Wagner
14

15

16

17

18
19

20

21

22

23

24

25
26

27

28

                                              XXXXXXX ORDER OF DISMISSAL
                             STIPULATION AND [PROPOSED]
                                              17-md-2801-JD
            Case 3:17-md-02801-JD Document 518 Filed 04/04/19 Page 4 of 4




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   Dated: _______________________
            May 1, 2019                           _____________________________
                                                 UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28

                         STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                          17-md-2801-JD
